UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7107



RICKY LEE ANDERSON,

                                             Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION; DAN L. DOVE,
Warden,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-02-670-2-23)


Submitted:   October 10, 2002             Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lee Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Lee Anderson appeals the district court’s order denying

his 28 U.S.C. § 2241 (2000) petition.   We have reviewed the record

and the district court’s order accepting the recommendation of the

magistrate judge and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.     See Anderson v.

United States, No. CA-02-670-2-23 (D.S.C. June 21, 2002).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2